Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 26, 32 and 38 are objected to because of the following informalities:  
--the share document token-- should be –the sharee document token--.
Appropriate correction is required.

Response to Arguments
Applicant's arguments filed on September 24, 2021 have been fully considered but they are not persuasive. With regards to the rejection of claims 26, 32 and 38 under 35 U.S.C. pre-AIA  35 U.S.C. 112, 4th paragraph, the applicant argues by stating that claim 26 depends from claim 25 (i.e., “[the]the method of claims 25” and consequently, by definition, claim 26 includes all the limitations of claim 25. And therefore, the applicant submits withdrawn of the imposed rejection of claims 26, 32 and 38 under the fourth paragraph of 35 USC 112.
The examiner respectfully disagrees with the applicant’s argument for the following reasons. Reference to “[the]the method of claims 25”, is simply, an indication of a claim or a reference to a claim from which claim 26 is depending from, it is not a recitation of limitations of claim 25 subject matter from which claim 26 is supposed to further limit upon which claim 26 depends, or to include all the limitations of claim 25 upon which claim 26 depends. The subject matter limitation of claim 25 is “wherein the new document is stored in a document server”, whereas limitation of claim 26 is “wherein the document token and the share document token further limit the subject matter of the claim 26 upon which it depends, or for failing to include all the limitations of the claim upon which it depends. For the same reason, claims 32 and 38 are rejected under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of claims 32 and 38 upon which they depend, or for failing to include all the limitations of the claim upon which they depends.
In order to provide an expedited and compact prosecution, and further in response to the applicant’s invitation for telephonic interview in the remark section of the applicant’s correspondence, the examiner initiated a telephone interview and proposed examiner’s amendment as follows:
For claim 26, change dependency from claim 25 to claim 21, 
For claim 32, change dependency from claim 31 to claim 27, and 
For claim 38, change dependency from claim 37 to claim 33.
However, the applicant’s representative didn’t accept the examiner’s proposal or didn’t provide an alternative suggestion to overcome the rejection in order to advance the prosecution forward. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 26, 32 and 38 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claims 26, 32 and 38 recite “wherein the document token and the share document token  are stored in a key server”, which are directly depending from claims 25, 31 and 37 respectively where each one of claims 25, 31 and 37 are reciting “wherein the new document is stored in a document server”. However, limitation features of the recited claims 26, 32 and 38 (“the document token” or “the share document token” or “the key server”), do not include all the limitations of their respective claims 25, 31 and 37 upon which each one depends and also claims 26, 32 and 38 are failing to further limit the subject matter of their corresponding claims 25, 31 and 37 upon which each one depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 21-38 are allowable over prior arts of record. The application would be allowable on condition that all of the above outstanding rejections and objection have been overcome:

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited in form PTO-892 for additional prior art.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TECHANE GERGISO whose telephone number is (571)272-3784.  The examiner can normally be reached on 9:30am to 6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG W KIM can be reached on 5712723804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TECHANE GERGISO/Primary Examiner, Art Unit 2494